Case 2:19-cv-07347-SDW-LDW Document 2 Filed 03/04/19 Page 1 of 7 PageID: 3



   UNITED STATES DISTRICT COURT
   DISTRICT OF NEW JERSEY
   ----------------------------------------------------------------X

   BALAJI NARAYANA SWAMY,

                                               Plaintiff,              Civil Action No.: 19 Civ.

                             -against-
                                                                       Complaint and Jury Demand
   AMOGH SESA CORP. and SESHA IYENGAR,

                                               Defendants.

   ----------------------------------------------------------------X


          Plaintiff, Balaji Narayana Swamy (“Plaintiff”), by his attorney, Corey Stark

  PLLC, complains of Defendants and respectfully alleges to the Court as follows:

                                  JURISDICTION AND VENUE

          1.       The Court has original federal question jurisdiction under 28 U.S.C.

  § 1331 because this case is brought under the Fair Labor Standards Act, 29 U.S.C. § 201,

  et seq. ("FLSA"). The Court has supplemental jurisdiction over the New Jersey state law

  claims, as they are so related in this action within such original jurisdiction that they form

  part of the same case or controversy under Article III of the United States Constitution.

          2.       Venue is proper in this District because Defendants conduct business in

  the District of New Jersey, and the acts and/or omissions giving rise to the claims herein

  are alleged to have taken place in the District of New Jersey.

                                                PARTIES

          3.       Plaintiff is a person who resides in Hudson County, New Jersey.
Case 2:19-cv-07347-SDW-LDW Document 2 Filed 03/04/19 Page 2 of 7 PageID: 4



          4.     Defendant Amoch Sesa Corp. (“Swagath Gourmet”) is a business

  corporation organized under the laws of the State of New Jersey which does business as

  “Swagath Gourmet.”

          5.     Swagath Gourmet has a principal place of business at 655 A Newark

  Avenue, Jersey City, New Jersey 07306.

          6.     Upon information and belief, Swagath Gourmet has an annual gross

  volume of sales in excess of $500,000.

          7.     Swagath Gourmet is an “employer” within the meaning of the FLSA and

  N.J.S.A. 34:11-56a4 (“NJWHL”).

          8.     Swagath Gourmet operates another restaurant located at Oak Tree Road in

  Edison, New Jersey, and, upon information and belief, at all times material the two

  restuarants have share management, as evinced by the fact that defendant Sesha Iyengar

  (“Iyengar”) manages the operations of both businesses.

          9.     Upon information and belief, at all times material herein Swagath

  Gourmet jointly exercised control over the work or working conditions of the employees

  who work at both locations.

          10.    Upon information and belief, Iyengar is the principal business manager of

  both restaurants, and he exercises significant control of the day-to-day operations of both

  entities.

          11.    Iyengar is an “employer” within the meaning of the FLSA and NJWHL.

          12.    All defendants are hereinafter collectively referred to as "Defendants."

          13.    Plaintiff was employed by Defendants as a server.




                                              2
Case 2:19-cv-07347-SDW-LDW Document 2 Filed 03/04/19 Page 3 of 7 PageID: 5



          14.      This action arises out of Defendants’ wrongful, illegal, and tortious

  conduct within the State of New Jersey.

                                            FACTS

          15.      Defendants committed the following alleged acts knowingly, intentionally,

  and willfully.

          16.      Both federal and state labor laws provide that employees who work more

  than forty (40) hours per week must be paid at a rate of one and one-half times their

  regular lawful hourly rate.

          17.      Defendants employed Plaintiff as a server from approximately August 1,

  2016, to December 31, 2017.

          18.      During his employment with Defendants, Plaintiff's primary duty was to

  take orders for food and drinks and to serve customers.

          19.      Throughout his employment by Defendants Plaintiff worked over forty

  hours each week without overtime pay.

          20.      Between the commencement of his employment by Defendants through

  and including December 31, 2017, Plaintiff worked more than ten (10) hours per day six

  (6) days per week.

          21.      Defendants never paid Plaintiff overtime premiums at a rate of one and

  one-half times his regular hourly rate for the hours he worked over forty (40) in a work

  week.

          22.      Defendants also required Plaintiff to surrender all gratuities to Iyengar

  even though Iyengar had no customer contact.




                                               3
Case 2:19-cv-07347-SDW-LDW Document 2 Filed 03/04/19 Page 4 of 7 PageID: 6



          23.     Defendants knew they were violating federal and state laws and

  economically injuring Plaintiff by failing to pay him overtime compensation.

                              AS AND FOR A FIRST COUNT
                            (FLSA Claims, 29 U.S.C. § 201, et seq.)

          24.     Plaintiff repeats and realleges each and every allegation contained in

  paragraphs of the Complaint numbered “1" through “23" inclusive with the same force

  and effect as if fully set forth at length herein.

          25.     At all relevant times Defendants have been, and continue to be,

  "employers" engaged in interstate "commerce" and/or in the production of "goods" for

  "commerce" within the meaning of FLSA, 29 U.S.C. § 203.

          26.     At all relevant times Defendants have employed "employees," including

  Plaintiff.

          27.     Throughout the statute-of-limitations period covered by these claims,

  Defendants knowingly failed to pay Plaintiff at a rate of one and one-half times his

  regular lawful hourly rate for each hour he worked in excess of forty hours per week.

          28.     Plaintiff seeks damages in the amount of his unpaid overtime

  compensation, liquidated (double) damages as provided by the FLSA, attorneys' fees and

  costs, and such other legal and equitable relief as the Court deems just and proper.

                             AS AND FOR A SECOND COUNT
                            (NJWHL Claims - N.J.S.A. 34:11-56a4)

          29.     Plaintiff repeats and realleges each and every allegation contained in

  paragraphs of the Complaint numbered “1" through “23" inclusive with the same force

  and effect as if fully set forth at length herein.




                                                  4
Case 2:19-cv-07347-SDW-LDW Document 2 Filed 03/04/19 Page 5 of 7 PageID: 7



          30.    Pursuant to New Jersey Wage and Hour Law and the wage orders

  promulgated thereunder, Plaintiff was entitled to overtime wages.

          31.    Defendants knowingly failed to pay Plaintiff at a rate of one and one-half

  times his regular lawful hourly rate for each hour he worked in excess of forty per week.

          32.    Defendants' failure to pay Plaintiff overtime compensation was willful

  within the meaning of the New Jersey Wage and Hour Law.

          33.    As a result of Defendants' willful and unlawful conduct, Plaintiff is

  entitled to an award of damages, in an amount to be determined at trial, pre- and post-

  judgment interest, and attorneys' fees, as provided by the New Jersey Wage and Hour

  Law.

          WHEREFORE, Plaintiff demands the following relief:

          (a) on the First Count of Plaintiff's complaint under the FLSA, against all

  Defendants jointly and severally, awarding Plaintiff damages for unpaid overtime

  premium pay, liquidated damages in the amount of 100% of Plaintiff's unpaid overtime

  premium pay, reasonable attorneys' fees and disbursements, costs, and post-judgment

  interest;

          (b) on the Second Count of Plaintiff’s complaint under the NJWHL, against all

  Defendants jointly and severally, awarding Plaintiff damages for unpaid overtime

  premium pay, costs, reasonable attorneys' fees and disbursements, pre-judgment and

  post-judgment interest; and

  (c) on all counts of Plaintiff's complaint, for such other and further relief as the Court

  deems appropriate




                                              5
Case 2:19-cv-07347-SDW-LDW Document 2 Filed 03/04/19 Page 6 of 7 PageID: 8



                                    COREY STARK PLLC



                                    /s/ Corey Stark________________________
                                    By: Corey Stark
                                    Attorney for Plaintiff
                                    110 East 59th Street, 22nd Floor
                                    New York, New York 10022
                                    (212) 324-3705




                                    6
Case 2:19-cv-07347-SDW-LDW Document 2 Filed 03/04/19 Page 7 of 7 PageID: 9



                                      JURY DEMAND

        Plaintiff demands a trial by jury in this action.

  Dated: New York, New York
         March 1, 2019

                                               COREY STARK PLLC



                                               /s/ Corey Stark__________________
                                               By: Corey Stark (CS-3897)
                                               Attorney for Plaintiff
                                               110 East 59th Street, 22nd Floor
                                               New York, New York 10022
                                               (212) 324-3705




                                               7
